Title: To John Adams from Lewis B. Sturges, 9 February 1801
From: Sturges, Lewis B.
To: Adams, John



Sir.
Fairfield (Cont) 9th. Febry. 1801

I learn that Samuel Smedley Esqr. Collector of the Customs for this District has applied for the Office at New Haven – vacant by the Death of David Austine Esq – in Case he shou’d be promoted to that Office – it is my wish (if considered consistent with the public interest) to succeed him here,—As I have not the honor of a personal acquaintance with your Excellency—I take the liberty of referring you to the delegation from this State who are all generally acquainted with my Character.—
I have the honor to be with the highest / respect / Your Excellencys / obt. hble servt.

Lewis B Sturges